[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                         FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                           ________________________   ELEVENTH CIRCUIT
                                                               JULY 21, 2010
                                  No. 09-15900                  JOHN LEY
                              Non-Argument Calendar               CLERK
                            ________________________

                        D. C. Docket No. 09-21154-CV-PAS

MATTIE LOMAX,

                                                               Plaintiff-Appellant,

                                      versus

CITY OF MIAMI MAYOR,
Manny Diaz, et al.,

                                                                      Defendants,

OFFICER NUNEZ,
incarcerated for selling drugs,
OFFICER GARCIA,
SERGEANT BARALT,

                                                            Defendants-Appellees.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                  (July 21, 2010)
Before TJOFLAT, BARKETT and FAY, Circuit Judges.

PER CURIAM:

       Mattie Lomax, proceeding pro se, appeals the district court’s dismissal of

her 42 U.S.C. § 1983 complaint, alleging that her civil rights were violated by the

City of Miami Mayor Tomas Regalado, the City of Miami Police

Department/Police Chief Miguel Exposito, Officer Nestor Francisco Garcia,

Sergeant Miguel Baralt, and former Officer Geovani Nuñez,1 in their official and

individual capacities. On appeal, Lomax argues that the district court erred in

dismissing her claims against the mayor, police department, and officers arising

out of her arrest for propping a stereo on top of two dairy cases. She was not the

registered owner of the cases’ name or mark, which constitutes a violation of

Florida Statute Section 506.508. She alleges that the officers mocked her arrest by

taking pictures of themselves with the dairy cases. The charges against Lomax

were dropped when the arresting officers, Garcia and Baralt, failed to show up at

Lomax’s hearing.

       Although the conduct of which Lomax complains is, if true, unfortunate, her

alleged victimization at the hands of the police cannot surmount the officers’



       1
         Nuñez is currently serving a 135 month sentenced imposed pursuant to an unrelated
conviction under 21 U.S.C. § 846, conspiracy with intent to distribute five kilograms or more of
cocaine. See United States v. Nunez (Case No. 08-20651)

                                                2
qualified immunity defense because, under the aforementioned Florida statute, they

had probable cause to arrest her.2 Thus the district court did not err in dismissing

the case.

       AFFIRMED.




       2
          We review a dismissal based on qualified immunity de novo, accepting the
well-pleaded allegations as true and construing the facts in the light most favorable to the
plaintiff. St. George v. Pinellas County, 285 F.3d 1334, 1337 (11th Cir. 2002).


                                                 3